Russelx., J.
1. The original answer was not subject to the objection that it stated no defense.
2. Where this court held that one paragraph of the answer was subject to a special demurrer filed as to it, and the judgment of this court was made the judgment of the court below, by formal order entered on the remittitur, the effect was to strike the paragraph from the plea. This, however, did not preclude the defendant from filing subsequently a new amendatory plea or answer, in which the defense he had originally sought to set up was amplified and made more definite.
3. Tlie special demurrer to the amendment was itself not sufficiently specific.

Judgment affirmed.